DETAILED ACTION
The following Non-Final office action is in response to application 17/219,548 filed on 3/31/2021. Examiner notes priority claim to provisional application number 63/080,516 filed 9/18/2020.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-14 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 15-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting initialize distribution parameter values for a probability of an individual within a demographic (i) being included in a subscriber audience for the demographic and (ii) having a first impression duration, the subscriber audience having a first subscriber audience size; determine divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census-level audience size and a second impression duration based on the initialized distribution parameter values; identify a search space within bounds, the bounds based on a census-level total impression count and a census-level total impression duration, the search space to define a range based on a census-level duration equality constraint and a census-level audience equality constraint; and iterate over the search space until census-level outputs based on the divergence parameter values satisfy the census-level duration equality constraint and the census-level audience equality constraint, the census-level outputs including a census-level unique audience size and a census-level impression duration for the demographic (Example claim 15). The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions. The claims are directed to determining census-level audience metrics across demographics (e.g. an individual within a demographic, being a subscriber, having an impression duration etc.) which are advertising and marketing activities included under commercial interactions.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a distribution parameter solver; a divergence parameter solver; a search space identifier; an iterator; a database to: store, from a database proprietor, subscriber data; a user device; memory; and processor circuitry) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)).  
	Dependent claims 2, 9 and 16 recite a database/memory and accessing a user-based impression duration from a user device, however these are generic computer functions and do not confer patent eligibility.
	Dependent claims 2-7, 8-14, and 16-20 offer further descriptive limitations of elements found in the independent claims and addressed above — such as by describing the nature and content of the data that is received/sent. Dependent claims 2-7, 8-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to “initialize” distribution parameter values, “determine” divergence parameter values, “identify” a search space, and “iterate” over the search space (example Claim 15). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

	


	

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-16, and 18-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Sheppard et al., Us Publication No. 20170251253 A1, hereinafter Sheppard, in view of
Morovati et al., US Publication No. 20170004526 A1, hereinafter Morovati, in view of
Rao et al., US Publication No. 20150095138 A1, hereinafter Rao. As per,

Claims 1, 8, 15	
Sheppard teaches
An apparatus to determine census-level audience metrics across demographics, the apparatus comprising: /
An apparatus to determine census-level audience metrics across demographics, the apparatus comprising: memory; and processor circuitry to execute computer readable instructions to at least: /
At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: (Sheppard [0093])
a distribution parameter solver to initialize distribution parameter values for a probability of an individual within a demographic (i) being included in a subscriber audience for the demographic and (ii) having a first impression duration (see Morovati), the subscriber audience having a first subscriber audience size; (Sheppard [0019] “obtain demographics data of audience members and associate exposed media with demographics data of its audience … media exposure and/or demographics data associated with the panelists is collected;” [0034] “Based on the obtained data of the non-panelist region and the panelist region, the example AME utilizes the minimum cross entropy to determine the granular data of the media audience of the non-panelist region. The AME utilizes the minimum cross entropy to enable multiple probability distributions …  the AME may analyze the sample size;” [0078] “demographics data 208 may include elements that correspond to other behavioral constraints (e.g., tuning durations”)
a divergence parameter solver to determine divergence parameter values between (i) the first subscriber audience size and the first impression duration (see Morovati) and (ii) a census- level audience size and a second impression duration (see Morovati) based on the initialized distribution parameter values; (Sheppard [0015] “Audience measurement entities (AMEs) and other entities measure composition and size of audiences consuming media;” [0019] “To obtain demographics data of audience members and associate exposed media with demographics data of its audience;” [0026] noting the measurement of audience size; [0121] noting the impression collection; [0123] noting multiple impressions; [0143] noting the quantities of impressions associate with demographic constraints of interest)
[…]; and 
an iterator to iterate over the search space until census-level outputs (see Rao) based on the divergence parameter values satisfy the census-level (see Rao) duration equality constraint and the census-level (see Rao) audience equality constraint, the census-level outputs including a census-level (see Rao) unique audience size and a census-level (see Rao) impression duration for the demographic (see Morovati).  (Sheppard [0035] “the example AME calculates a count or percentage of the non-panelist region members satisfying the demographic constraints of interest that also satisfy the behavioral constraints of interest;” [0037] noting the total impression count; [0088] “the example target region calculator 206 performs non-linear optimization (e.g., utilizes minimum cross entropy) of the above-provided Equation 1 subject to an equality constraint represented as Pw=C in which P represents the granular data 214 of the target region 102 to be determined, w represents the aggregate demographics data 208 of the target region 102 determined by the target region determiner 202, and C represents the aggregate tuning data 210 of the target region 102 determined by the target region determiner 202;” [0132] “the database proprietor 608 can collect impressions for the media presentation device 510a based on the same cookie value over time to generate unique audience (UA) sizes”)
Sheppard does not explicitly teach, Morovati in the analogous art of audience measurement data teaches
a first impression duration; the first impression duration (Morovati [0023] “demographic compositions in ratings information (e.g., average minute audience, views, duration, and unique audience);” [0073] “the audience data generator 120 receives aggregated data files containing aggregated numbers of impressions, aggregated numbers of duration units”)
a second impression duration (Morovati [0023]; [0073]; [0120] “the estimated impression counts rolled up from the episode-level to the asset-level are referred to herein as second-asset level estimates (e.g., second asset-level impression estimates, second asset-level duration estimates, and second asset-level duration estimates)”)
total impression duration (Morovati [0101] “The duration sharing adjuster 355 receives impression counts matrices from the matrix converter 353 and redistributed durations from the demographic distributor 318. In examples disclosed herein, the duration sharing adjuster 355 multiplies, for each demographic group at the episode-level and the time-segment level, respectively, the redistributed durations by the corresponding impression counts matrix to determine misattribution adjusted durations”)
impression duration for the demographic (Morovati [0106] “the duration scaling factor generator 360 determines duration scaling factors for each demographic group, at the episode-level and the time-segment level, respectively, by dividing the aggregated numbers of duration units by a sum of the coverage adjusted durations across all demographic groups d”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Sheppard’s audience data measurements to include impression durations in view of Morovati in an effort to improve accuracy of ratings information that can be generated (see Morovati ¶ [0289] & MPEP 2143G).
Sheppard / Morovati do not explicitly teach, Rao in the analogous art of audience measurement data teaches
a search space identifier to identify a search space within bounds, the bounds based on a census-level total impression count and a census-level total impression duration (see Morovati), the search space to define a range based on a census-level duration equality constraint and a census-level audience equality constraint; (Rao [0151]-[0152]; “the above internet campaign name, parent name, and brand name are used to perform a search … Once all ads associated with a TV campaign are identified through searching Monitor+database, anyone who is exposed to any one of these ads is considered an audience to the TV campaign of interest; [0070]; [0214]-[0217] noting the census level data; [0213]; [0223]; [0260]-[0265] noting the calculation of demographic data including impression counts; [0351] noting the search equation; [0412] “ In the illustrated example of FIG. 7, PEstimated_AD_L is a lower bound of the estimated duplication, and PEstimated_AD_U is an upper bound of estimated duplication”)
[…] search space until census-level outputs […] census-level […] the census-level […] the census-level outputs including a census-level […] a census-level […]; (Rao [0070]; [0214]-[0217]; [0351] noting the searching of elements processed within the outputs of a formula and the census-level data)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Sheppard’s audience data measurements and Morovati’s impression durations to include searching and solving census-level data problems in view of Rao in an effort to improve the accuracy of reach measures (see Rao ¶ [0033] & MPEP 2143G).
Claims 2, 9, 16 
Sheppard teaches
further including a database to: store, from a database proprietor, subscriber data including the first subscriber audience size and the first impression duration (see Morovati) for the demographic; (Sheppard [0121]; [0122]; [0129] noting the database proprietor including subscriber and detailed demographic information. [0026]; [0065]; [0122] noting the audience size and the user account records corresponding to subscribers of a media presentation device)
access, from a user device, a user-based impression duration (see Morovati); and  (Sheppard: Sec. 0122, 0123 describes user devices and user based impression counts)
store census-level data including the census-level (see Rao) total impression duration, the census-level (see Rao) total impression duration including the user-based impression duration.   (Sheppard: Sec. 0037, describes determining the total impression count. Sheppard: Sec. 0122, 0123 describes user devices and user based impression counts)
Sheppard does not explicitly teach, Morovati in the analogous art of audience measurement data teaches
the first impression duration; (Morovati [0023]; [0059]; [0099]; [0133])
a user-based impression duration; (Morovati [0023]; [0027]; [0059]; [0099])
The rationales to modify/combine the teachings of Sheppard with/and the teachings of Morovati are presented in the examining of claims 1, 8, 15, and incorporated herein.
Sheppard / Morovati do not explicitly teach, Rao in the analogous art of audience measurement data teaches
census-level data including the census-level […] census-level. (Rao [0070]; [0214]-[0217])
The rationales to modify/combine the teachings of Sheppard / Morovati with/and the teachings of Rao are presented in the examining of claims 1, 8, 15, and incorporated herein.
Claims 3, 10
Sheppard / Morovati do not explicitly teach, Rao in the analogous art of audience measurement data teaches
wherein the census-level audience metrics are media audience metrics, the media including at least one of a webpage, an advertisement, or a video.  (Rao [0070]; [0214]-[0217] noting the census-level data; [0156] “In the illustrated examples disclosed herein, TV advertisement IDs associated with a campaign are used to determine TV metrics;” [0159])
The rationales to modify/combine the teachings of Sheppard / Morovati with/and the teachings of Rao are presented in the examining of claims 1, 8, 15, and incorporated herein.
Claims 4, 11, 19
Sheppard teaches
wherein the census-level data (see Rao) includes data logged by an audience measurement entity.  (Sheppard [0019] “The panelists provide demographics data to the AMEs via, for example, self-reporting to the AMEs, responses to surveys, consenting to the AMEs obtaining demographics data from database proprietors (e.g., Facebook, Twitter, Google, Yahoo!, MSN, Apple, Experian, etc.), etc.”)
Sheppard / Morovati do not explicitly teach, Rao in the analogous art of audience measurement data teaches
census-level data (Rao [0070]; [0214]-[0217] noting the census-level data)
The rationales to modify/combine the teachings of Sheppard / Morovati with/and the teachings of Rao are presented in the examining of claims 1, 8, 15, and incorporated herein.
Claims 6, 13, 18
Sheppard teaches
wherein the equality constraint is valid for the census-level (see Rao) audience metrics across a plurality of demographics represented in the subscriber data. (Sheppard [0035]; [0088] noting the equality constraints determined for demographics; [0129] noting the demographic subscriber data)  
Sheppard / Morovati do not explicitly teach, Rao in the analogous art of audience measurement data teaches
census-level data (Rao [0070]; [0214]-[0217] noting the census-level data)
The rationales to modify/combine the teachings of Sheppard / Morovati with/and the teachings of Rao are presented in the examining of claims 1, 8, 15, and incorporated herein.
Claims 7, 14, 20
Sheppard teaches
wherein the subscriber audience size is provided by a database proprietor.  (Sheppard [0121]; [0122]; [0129] noting the database proprietor including subscriber and detailed demographic information. [0026]; [0065]; [0122] noting the audience size and the user account records corresponding to subscribers of a media presentation device)
 
Claims 5, 12, and 17 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Sheppard in view of Morovati in view of Rao in further view of
Fayyad et al., US Publication No. 2007/0282785 A1, hereinafter Fayyad. As per,

Claims 5, 12, 17 
Sheppard / Morovati / Rao do not explicitly teach, Fayyad however in the analogous art of audience profiles teaches
wherein the divergence parameter solver is to determine the divergence parameter values based on a Kullback-Leibler probability divergence. (Fayyad [0052] “Two probability distributions can be compared via the Kullback-Leibler (KL) distance”) 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Sheppard’s audience data measurements, Morovati’s impression durations, and Rao’s census-level data to include a Kullback-Leibler probability divergence in view of Fayyad in an effort to enable more precise and effective advertising campaigns (see Fayyad ¶ [0033] & MPEP 2143G).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160379246 A1; US 20150244820 A1; US 20130268351 A1; US 20130097312 A1; Kitts et al., A Comparison of Algorithms for TV Ad Targeting, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624